       Case 3:20-cr-00371-WHA Document 35 Filed 11/13/20 Page 1 of 3



 1   Jason Varnado (State Bar No. 211067)        Kathryn Keneally (appearance pro hac vice)
     jvarnado@jonesday.com                       New York State Bar No. 1866250
 2   JONES DAY                                   kkeneally@jonesday.com
     717 Texas, Suite 3300                       JONES DAY
 3   Houston, TX 77002                           250 Vesey Street
     Telephone +1-832-239-3939                   New York, NY 10281-047
 4   Facsimile +1-832-239-3600                   Telephone: +1-212-326-3939
                                                 Facsimile: +1-212-755-7306
 5   Neal J. Stephens (State Bar No. 152071)
     nstephens@jonesday.com
 6   Vincent Doctor (State Bar No. 319408)
     vdoctor@jonesday.com
 7   JONES DAY
     1755 Embarcadero Road
 8   Palo Alto, CA 94303
     Telephone: +1.650.739.3939
 9   Facsimile: +1.650.739.3900

10   Attorney for Defendant
     ROBERT BROCKMAN
11

12                                  UNITED STATES DISTRICT COURT

13                             NORTHERN DISTRICT OF CALIFORNIA

14                                     SAN FRANCISCO DIVISION

15

16   UNITED STATES OF AMERICA,                      Case No.: 3.20-cr-00371-WHA

17                     Plaintiff,                   ROBERT BROCKMAN’S REPLY IN
                                                    SUPPORT OF MOTION FOR CHANGE
18          v.                                      OF VENUE ON COUNTS TWO
     ROBERT BROCKMAN,                               THROUGH EIGHT
19

20                     Defendant.                   Date: December 1, 2020
                                                    Time: 12:00 p.m.
21                                                  Judge: Hon. William Alsup
22

23

24

25

26

27

28
                                                            ROBERT BROCKMAN’S REPLY IN SUPPORT OF
                                                            MOTION FOR CHANGE OF VENUE ON COUNTS
                                                                TWO THROUGH EIGHT 3:20-cr-00371-WHA
       Case 3:20-cr-00371-WHA Document 35 Filed 11/13/20 Page 2 of 3



 1                     REPLY IN SUPPORT OF MOTION FOR CHANGE OF VENUE

 2           The Motion for Change of Venue for Counts Two through Eight should be granted on the

 3   face of the Indictment pursuant to 18 U.S.C. § 3237(b). Counts Two through Eight allege tax

 4   evasion for each of the years 2012 through 2018. See Ind. ¶¶ 136–48 (ECF No. 1). Counts Two

 5   through Eight do not set out a basis for venue in this District, and the government’s Opposition

 6   fails to assert otherwise.

 7           Rather than pointing to specific allegations in Counts Two through Eight that establish a

 8   basis for venue, the government’s Opposition makes sweeping references to the supposed

 9   “gravamen” of the claims contained in Count One in “paragraphs 1 through 134.” Gov’t Resp. in

10   Opp’n at 3 (ECF No. 24). The government contends that its vague allegations in Count One to “an

11   elaborate scheme, implemented and controlled by Defendant, to invest capital with Vista Equity

12   Funds, headquartered here in the Northern District of California, to conceal these investments . . .

13   and distribute gains” is a substitute for a clear statement of venue for Counts Two through Eight.

14   Id. It is not. Moreover, the assertion that the “government expects that evidence” will prove venue,

15   id. at 4, is insufficient to satisfy the constitutional and statutory requirement that the indictment

16   allege on its face a proper basis for establishing venue. See U.S. Const. Art. III, § 2, cl. 3; U.S.

17   Const. Amend. VI; see also Fed. R. Crim. P. 18.

18           The only specific allegation in the Indictment as to venue requires transfer to the United

19   States District Court for the Southern District of Texas, where Mr. Brockman has “resid[ed] in

20   Houston” at all relevant times. Ind. ¶ 1. Indeed, transferring Counts Two through Eight of the

21   Indictment also satisfies the purpose of § 3237(b), and complies with the Department of Justice’s

22   own policy favoring prosecutions in the taxpayer’s home district. See, e.g., United States v. U.S.

23   Dist. Court for S. Dist. of California, 693 F.2d 68, 69 (9th Cir. 1982); see also U.S. Dep’t of Justice,

24   Criminal Tax Manual § 6.01[2] (2012) (explaining general policy to “attempt to establish venue for

25   a criminal tax prosecution in the judicial district of the taxpayer’s residence”).

26           Mr. Brockman also requests, as alternative relief, a bill of particulars as to the allegation of

27   venue for Counts Two through Eight. Boilerplate allegations, coupled with the government’s

28   indiscriminate references to “paragraphs 1 through 134 of the Indictment” and vague generalities,
                                                                    ROBERT BROCKMAN’S REPLY IN SUPPORT OF
                                                                    MOTION FOR CHANGE OF VENUE ON COUNTS
                                                     -2-                TWO THROUGH EIGHT 3:20-cr-00371-WHA
       Case 3:20-cr-00371-WHA Document 35 Filed 11/13/20 Page 3 of 3



 1   do not give adequate notice of the venue element of the offense. Mr. Brockman’s request for a bill

 2   of particulars is not an effort to get discovery of the government’s evidence, but is rather a narrowly

 3   tailored request for allegations sufficient to meet the constitutional and statutory requirements for

 4   venue for Counts Two through Eight of the Indictment.

 5
     Dated: November 13, 2020                           Respectfully submitted,
 6
                                                        JONES DAY
 7

 8                                                      /s/ Neal J. Stephens
                                                        NEAL J. STEPHENS
 9
                                                        Counsel for ROBERT BROCKMAN
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                    ROBERT BROCKMAN’S REPLY IN SUPPORT OF
                                                                    MOTION FOR CHANGE OF VENUE ON COUNTS
                                                     -3-                TWO THROUGH EIGHT 3:20-cr-00371-WHA
